DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, see 12-21, filed 6/16/2021, with respect to the rejection(s) of claim(s) 1-16, 21, 23-27, 39, and 40 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Farnan (US 2011/0196190 A1) in view of Kirkman (US 5509900 A1) as previously cited, further in view of Schwammenthal (US 2016/0022890 A1).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 60 and 67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 60, the broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 60 recites the broad recitation 2-16 um Ra, and the 
Regarding claim 67, the broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 67 recites the broad recitation 3-6 mm, and the claim also recites 3-5 mm which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-12, 27, 39-40, 58, 61-62, and 66-67 are rejected under 35 U.S.C. 103 as being unpatentable over Farnan (US 2011/0196190 A1) in view of Kirkman (US 5509900 A1) (cited previously) further in view of Schwammenthal (US 2016/0022890 A1).
Regarding claim 1, 27, and 39, Farnan discloses a conduit (eg. Inflow cannula 50) for transporting blood from an artery/vein/chamber of heart/other blood containing structure to a blood pump (eg. Fig. 1A-3, Para. 33 and abstract, pump 28), the conduit comprising: 
A flexible proximal conduit segment (eg. Hub 130, Para. 54) comprising a tubular body having a proximal end (eg. 134) and a distal end (136) wherein the tubular body defines a conduit lumen (eg. 132) between the proximal and distal ends (eg. Para. 35);
A distal conduit tip (110) comprising a tubular body having a proximal (114) and distal end (116) wherein the tubular body defines a lumen (112) between the proximal and distal end of the distal conduit tip (eg. PARa. 35) wherein: the proximal end of the distal conduit tip is joined (eg. Via shaft 120) to the distal end of the proximal segment of the conduit (eg. Para. 35).
Farnan does not teach a distal conduit protecting cage structure comprising one or more elongated ribs extending distally from the distal portion of the proximal conduit segment, to a region distal to the distal end surface of the distal conduit tip and a proximal segment tubular body with a proximal segment disal end wherein the proximal segment tubular body defines a proximal segment lumen between the proximal segment proximal end and proximal segment distal end and a plurality of elongated ribs.
Kirkman teaches a conduit (catheter 4) for transporting blood from a blood containing structure (eg. Abstract, Fig. 1, 4 38A-B) with a tip protecting cage (eg. Tip retainer 9) comprising one or more elongated ribs (eg wires 60 or loop 219) extending distally from a distal portion (8) of proximal conduit segment to a region distal to the distal end surface of the distal conduit tip (eg. Col. 6, ln. 61-65, col. 9, ln. 20-24, col. 24, ln. 45-49) and further teaches that the cage structure is used to prevent the catheter tip from contacting the blood vessel wall (eg. Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the invention of Farnan with the tip cage structure taught by Kirkman to prevent damage to the blood vessel from chronic movement and contact with the vessel wall (eg. Kirkman, abstract).
Schwammenthal teaches a pump (eg. Fig. 5A-6D) with an impeller (54) and a cage with ribs (44) to be inserted into a vein (32) with a distal (eg. Fig. 5A part of 54) and the proximal section (eg. Fig. 5A 48 frame).
It would have been obvious to have modified the cage structure taught by the combined invention of Farnan and Kirkman to have a cage (Para. 14 and 27, prevent damage to the vein from impeller).
Regarding claim 2, the combined invention of Farnan, Kirkman, and Schwammenthal discloses a distal conduit segment (eg. Farnan, Shaft 120) interposed between the proximal conduit segment and the distal conduit tip (eg. Farnan, Para. 35), wherein: the distal end of the proximal segment of the conduit is joined to the proximal end of the distal segment (eg. Farnan, Para. 35); and the distal end of the distal segment of the conduit is joined to the proximal end of the distal conduit tip (eg. Farnan, Para. 35).
Regarding claim 3, the combined invention of Farnan, Kirkman, and Schwammenthal discloses the proximal and distal conduit segments are joined by one or more of the following: biocompatible adhesive (eg. Farnan, Para. 35).
Regarding claim 4, the combined invention of Farnan, Kirkman, and Schwammenthal discloses the conduit segment comprises a flexible/resilient polymer (eg. Farnan, Para. 44-50 and 54).
Regarding claim 5, the combined invention of Farnan, Kirkman, and Schwammenthal discloses the proximal portion of the distal conduit tip defines at least one other annular barb (eg. Farnan, eg. Fig. 5 and 11, Para. 51, 80, barbs 316).
Regarding claim 8, the combined invention of Farnan, Kirkman, and Schwammenthal discloses the outer diameter of the distal conduit tip and the outer diameter of the distal end of the proximal or distal conduit are similar when joined (eg. Farnan, Fig. 2-5, similarly sized to fit inside the blood vessel, Para. 35).
Regarding claim 9, the combined invention of Farnan, Kirkman, and Schwammenthal discloses a proximal portion of the distal conduit tip-protecting cage structure has a ring, ring-like, crown, or stent-like structure joined to the distal portion of the proximal or distal conduit segment, the distal conduit tip, or both the distal portion of the proximal or distal conduit segment and the distal conduit tip (eg. Kinkman, Fig. 4, ring 66 and hoops 64).
Regarding claim 10, the combined invention of Farnan, Kirkman, and Schwammenthal discloses a distal portion of the distal conduit tip-protecting cage structure has a ring, ring-like, crown, or stent-like structure that is joined to the elongated ribs (eg. Kirkman, Fig. 10, stent-like structure and Farnan, Fig. 4, Col. 9, Ln. 21-24, Col. 24, Ln. 46-4, Fig. 4).
Regarding claim 11, the combined invention of Farnan, Kirkman, and Schwammenthal discloses a distal conduit tip-protecting cage structure expands or contracts in a dimension along an axis transverse to the long axis of the proximal or distal conduit segment, when the distal end of the distal conduit tip-protecting cage structure translates along an axis parallel to the long axis of the proximal or distal conduit segment (eg. Kirkman, Fig. 38A-B, Col. 24, Ln. 54-56).
Regarding claim 12, the combined invention of Farnan, Kirkman, and Schwammenthal discloses the distal conduit tip is positioned in the middle of the expanded distal conduit tip-protecting cage, as referenced on a plane parallel to the long axis of the proximal or distal conduit segment (eg. Kirkman, Fig. 4, 38A-B, Col. 24, Ln. 54-66).
Regarding claim 40, Farnan discloses a conduit (eg. Inflow cannula 50) for transporting blood from an artery/vein/chamber of heart/other blood containing structure to a blood pump (eg. Fig. 1A-3, Para. 33 and abstract, pump 28), the conduit comprising: 
A flexible proximal conduit segment (eg. Hub 130, Para. 54) comprising a tubular body having a proximal end (eg. 134) and a distal end (136) wherein the tubular body defines a conduit lumen (eg. 132) between the proximal and distal ends (eg. Para. 35);
A distal conduit tip (110) comprising a tubular body having a proximal (114) and distal end (116) wherein the tubular body defines a lumen (112) between the proximal and distal end of the distal conduit tip (eg. PARa. 35) wherein: the proximal end of the distal conduit tip is joined (eg. Via shaft 120) to the distal end of the proximal segment of the conduit (eg. Para. 35) and the distal end of the distal conduit tip has an end surface with at least 2 peak portions (eg. Fig. 2-3, peaks of tip end 142 between notches 146) and at least two valley portions (eg. Notches 146, Para. 42). 
Farnan does not teach a distal conduit protecting cage structure comprising one or more elongated ribs extending distally from the distal portion of the proximal conduit segment, to a region distal to the distal end surface of the distal conduit tip and a second conduit for transporting blood from the blood pump to a vein or artery, the second conduit comprising: a flexible, compression and kink resistant second proximal segment comprising a second tubular conduit body having a second proximal end and a second distal end wherein the second tubular body defines a second conduit lumen between the second proximal end and the second distal end; a generally tubular second distal conduit tip with a proximal end and a distal end wherein the proximal end of the second distal conduit tip is joined to the distal end of the second proximal conduit segments; and wherein a cross-sectional area of a lumen of the distal portion of the second distal conduit tip is smaller than a cross-sectional area of a lumen of a proximal portion of a second distal conduit tip or a lumen of the second proximal conduit segment. Farnan, however, does disclose a conduit comprising a flexible, compression, and kink resistant proximal segment (hub 130, para 52), a generally tubular distal conduit tip (110) comprising a proximal segment (114) and a distal segment (116, Para. 35) wherein the proximal end of the second distal conduit tip is joined (via shaft 120) to the distal end of the second proximal conduit segments (Para. 35). 
In another embodiment, Farnan discloses a conduit (inflow conduit 50, Fig. 11) comprising: a generally tubular distal conduit tip (300) comprising a proximal segment (end adjacent shaft 120 as shown in Figs. 11 and 11A) and a distal segment (313 Para. 35 and 79-80, Fig. 11 and 11A) wherein a cross sectional area of a lumen of the distal portion of the second distal conduit tip is smaller than a cross-sectional area of a lumen of a proximal portion of a second distal tip or a lumen of the second proximal conduit segment (eg. Fig. 11A)
It would have been obvious to have included the outflow conduit of Farnan with the proximal segment and distal conduit tip segment as taught by the inflow conduit of Farnan in order to provide a conduit with manipulability that can be disassembled for cleaning. Further combining the outflow conduit of Farnan with a smaller cross sectional area of the lumen of the distal portion of the distal conduit tip as taught by the inflow cannula of Farnan in order to insert the tip into holes smaller than the proximal portion of the distal conduit tip or the lumen of the proximal segment of the conduit would allow easier access to the blood vessel.
Kirkman teaches a conduit (catheter 4) for transporting blood from a blood containing structure (eg. Abstract, Fig. 1, 4 38A-B) with a tip protecting cage (eg. Tip retainer 9) comprising one or more elongated ribs (eg wires 60 or loop 219) extending distally from a distal portion (8) of proximal conduit segment to a region distal to the distal end surface of the distal conduit tip (eg. Col. 6, ln. 61-65, col. 9, ln. 20-24, col. 24, ln. 45-49) and further teaches that the cage structure is used to prevent the catheter tip from contacting the blood vessel wall (eg. Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the invention of Farnan with the tip cage structure taught by Kirkman to prevent damage to the blood vessel from chronic movement and contact with the vessel wall (eg. Kirkman, abstract).
Regarding claim 58, the combined invention of Farnan, Kirkman, and Schwammenthal discloses and the distal end of the distal conduit tip has an end surface with at least 2 peak portions (eg. Farnan Fig. 2-3, peaks of tip end 142 between notches 146) and at least two valley portions (eg. Notches 146, Para. 42).
Regarding claim 59, the combined invention of Farnan, Kirkman, and Schwammenthal discloses the distal conduit tip-protecting cage structure comprises nitinol, stainless steel, a resilient polymer, or combinations thereof (eg. Schwammenthal, Para. 626).
Regarding claim 61, the combined invention of Farnan, Kirkman, and Schwammenthal discloses each of the plurality of elongated ribs are joined together at a rib distal end of each one of the plurality of elongated ribs without a distal ring, ring- like, crown, or stent-like structure (Eg. Para. 12Ai-12E).
Regarding claim 62, the combined invention of Farnan, Kirkman, and Schwammenthal discloses when the distal conduit tip-protecting cage structure is expanded, the distal conduit tip-protecting cage structure has an expanded diameter of 6 mm to 30 mm, when measured along the transverse axis that is transverse to the long axis of the proximal conduit segment (Eg. Schwammenthal, Para. 645, 8-20 mm).
Regarding claim 66, the combined invention of Farnan, Kirkman, and Schwammenthal discloses the first cross-sectional area is 50% to 60%, 60% to 70%, 70% to 80%, or 80% to 90% smaller than the second cross-sectional area (eg. Farnan, Fig. 2-4, Para. 44).
Regarding claim 67, the combined invention of Farnan, Kirkman, and Schwammenthal discloses a first diameter of the tip lumen of the tip distal end of the distal conduit tip is 1.0 to 3.5 mm and a second diameter of the tip lumen of the tip proximal end of the distal conduit tip or the proximal segment lumen of the proximal conduit segment is 3.0 mm to 5.0 mm or 3.0 mm to 6.0 mm (eg. Farnan, Para. 44 and Schwammenthal, Para. 582).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Farnan (US 2011/0196190 A1) in view of Kirkman (US 5509900 A1), further in view of Schwammenthal (US 2016/0022890 A1), further in view of Porter (US 2006/0064159 A1) (cited previously).
Regarding claim 6, the combined invention of Farnan, Kirkman, and Schwammenthal discloses the invention of claim 5, but does not disclose at least one other annular barb of the distal conduit tip is disposed proximally to the annular barb.
Porter teaches barbed protrusions that encircle the end of connectors with a ramped surface (Eg. Para. 91, Fig. 10-11).
It would have been obvious to have combined the invention of Farnan, Kirkman, and Schwammenthal with the multi-barbed configuration as taught by Porter to allow ease of insertion of the conduit, but resists separation of the conduit (Eg. Porter, Para. 91).
Regarding claim 7, the combined invention of Farnan, Kirkman, Schwammenthal, and Porter discloses at least one other annular barb of the distal conduit tip extends from a longitudinal axis of the distal conduit tip at an angle greater than that of the first annular barb (Porter explains that the ramped surface of the barb is to prevent removal of the conduit from the tip, thus creating a greater angle would give the expected result of further increasing the resistance to being pulled out).


Claims 13-16, 21, 23 and 63-65 are rejected under 35 U.S.C. 103 as being unpatentable over Farnan (US 2011/0196190 A1) in view of Kirkman (US 5509900 A1), further in view of Schwammenthal (US 2016/0022890 A1), further in view of Fecht (US 4795446 A) (cited previously).
Regarding claim 13, the combined invention of Farnan, Kirkman, and Schwammenthal discloses the invention of claim 1, but does not disclose a side pot to access a fluid path within the conduit.
Fecht teaches a conduit (tube 32, tube connector 34 and aortic cannula 36) for transporting blood and teaches of the conduit comprising a side port (49) to access a fluid path within the conduit (Col.3, Ln. 11-14) and further teaches that the port (49) where it is desired to withdraw blood from the patient (eg. Col. 3. Ln. 14-18).
It would have been obvious to have combined the invention of Farnan, Kirkman, and Schwammenthal with the side port of Fecht to allow blood withdrawal from the patient. 
Regarding claim 14, the combined invention of Farnan, Kirkman, Schwammenthal, and Fecht discloses the he proximal end of the side port segment is configured for joining, or joined to, a pump, or the distal end of the proximal conduit segment (eg. Fecht, Col. 2, Ln. 55-60, Fig. 1).
Regarding claim 15, the combined invention of Farnan, Kirkman, Schwammenthal, and Fecht discloses the distal end of the side port segment is configured for joining, or joined to, the proximal end of the proximal conduit segment or the proximal end of the distal conduit segment (eg. Fecht, Fig. 1, Col. 2, Ln. 55-60).
Regarding claim 16, the combined invention of Farnan, Kirkman, Schwammenthal, and Fecht discloses the configured for joining by one of the following: hard or rigid, flexible, or a mix of rigid/flexible cap (eg. Fecht, Col. 3, Ln. 11-14).
Regarding claim 21, the combined invention of Farnan, Kirkman, Schwammenthal and Fecht discloses the portion of the side port in fluid communication with the fluid path comprises a cap (Fecht, Col. 3, Ln. 11-14, cap 50).
Regarding claim 23, the combined invention of Farnan, Kirkman, Schwammenthal,and Fecht discloses the  i) a hemostatic valve that opens when a syringe tip is inserted into the cap; ii) a hemostatic valve with a cross cut membrane; iii) Tuohy Borst adaptor with a hemostatic valve; and iv) a three-way side arm that allows for injection of fluids into the side port (eg. Fecht, Col. 3, Ln. 14-18, hemostatic valve).
Regarding claims 63-64, the combined invention of Farnan, Kirkman, Schwammenthal, and Fecht discloses side port extends at an angle to a long axis of the proximal conduit segment (Fecht, Fig. 2). The Examiner believes that the angle of the side port would have been a matter of design choice to a person of ordinary skill since it is not disclosed that having the side port angle provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill would have expected the side port to perform equally well whether it was angled or not to get fluid access to the conduit. Therefore it would have been prima facie obvious to modify the claimed invention of 13 to angle the side port because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.
Regarding claim 65, the combined invention of Farnan, Kirkman, Schwammenthal, and Fecht discloses a side port assembly to access a fluid path within the conduit, the side port assembly including: a side port extending from the proximal conduit segment; and a cap joined to the side port, wherein the cap includes: a hemostatic valve; a side arm conduit segment having a side arm proximal end and a side arm distal end, wherein the side arm proximal end is joined to the hemostatic valve; and a three-way stopcock joined to the side arm distal end (eg. Farnan, Fig. 5, sideport valve 222).


Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Farnan (US 2011/0196190 A1) in view of Kirkman (US 5509900 A1), further in view of Schwammenthal (US 2016/0022890 A1), further in view of Franano (US 2013/0338559 A1) (cited previously).
Regarding claim 24, the combined invention of Farnan, Kirkman, and Schwammenthal discloses the invention of claim 21, a two-part cuff wherein at least a portion of the outer layer is fibrous and at least a portion of the inner surface, wherein the two cuff parts are configured for attachment together around a proximal conduit segment, a distal conduit segment, or a flexible proximal portion of a distal conduit tip.
Franano teaches a 2 part cuff (800) configured for attachment together around a conduit (20 or 30) and further teaches that the cuff reduces ingress of foreign matter such as bacteria at the skin insertion site or into the body along the path of the conduits (Eg. Para. 158).
It would have been obvious to have combined the invention of Farnan, Kirkman, and Schwammenthal with the two cuff parts as taught by Franano to reduce ingress of foreign matter such as bacteria at the skin insertion site or into the body along the path of the conduits.
Regarding claim 25, the combined invention of Farnan, Kirkman, Schwammenthal, and Franano discloses at least a portion of the textured inner surface comprises a series of circumferentially continuous or, alternately, interrupted projections (eg. Franano, projections 816, Para. 158).
Regarding claim 26, the combined invention of Farnan, Kirkman, Schwammenthal, and Franano discloses at least a portion of fibrous outer surface comprises Dacron or polyester velour (eg. Franano, Para. 158, polyester velour).
Claim 60 are rejected under 35 U.S.C. 103 as being unpatentable over Farnan (US 2011/0196190 A1) in view of Kirkman (US 5509900 A1) further in view of Schwammenthal (US 2016/0022890 A1), further in view of Takami (NPL titled: “Effect of Surface Roughness on Hemolysis in a Centrifugal Blood Pump).
Regarding claim 60, the combined invention of Farnan, Kirkman, and Schwammenthal discloses the invention of claim 1, but does not disclose distal conduit tip-protecting cage structure has a surface roughness ranging from 2 to 16 um Ra, or 4 to 8 um Ra (M860 and Table 2).
It would have been obvious to have modified the surface roughness of the claimed invention of claim 1 with the surface roughness as taught by Takami to reduce the hemolysis caused by the pump (eg. Takami, Abstract).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792